Title: Memorandum on Testimony concerning Major Hughes, 24 July 1776
From: Jefferson, Thomas
To: 


                    Mr. Foulke. July 24. 1776.
                    Mr. Vernet informed deponent that one of the English officers had applied to Mr. Coignet to serve in the English army instead of the provincial. Vernet wrote his name ‘Yousenne’ and said he was  a major and lodged near Mrs. House’s. This it is supposed was ‘Hughes’ a major, who lodged near there. Coignet applied to Vernet for the same purpose, Vernet refused. Mr. Carmovan gave first notice of this to the deponent before Vernet did. Carmovan and Vernet are both strongly attached to the American cause.
                